DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to the prior art rejection of claims 1-8 and 11-16 have been considered but are moot in view of the current amendments. Thus, a new rejection follows below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the source and drain electrode” in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation “the biopolymer bridge” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-16 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunwar et al. (hereinafter Kunwar) US 2004/0023253 as cited in the IDS dated 08/29/2018.
Regarding claim 11, Kunwar discloses a sensor comprising: a first electrode [106] overlying a substrate [102] surface, the first electrode comprising a metal contact as discussed in at least paragraphs 161, 164 and 283; a second electrode [110] overlying the substrate surface, the second electrode comprising a metal contact as discussed in at least paragraphs 161, 164 and 283;
a sensor gap [121] defined between the first electrode and the second electrode as discussed in at least paragraphs 161, 164 and shown in at least Figs. 1-2; a biopolymer bridge molecule [120] comprising a first end and a second end as discussed in at least paragraphs 164 and 177, wherein one or both of the first end and second end of the biopolymer bridge molecule comprises a thiol containing group coupled to the metal contact of the source and drain electrodes by a thiol-metal bond as discussed in at least paragraphs 164, 291 and 348; and wherein the sensor gap comprises a sensor gap dimension of between about 5 nm and about 30 nm (50-300 Angstroms which is equivalent to 5-30nm) as discussed in at least 24, 233, 166 and claim 168. 
In some embodiments of the present invention, materials 106 and 110 are made of the same composition. In other embodiments of the present invention, materials 106 and 110 are made of different compositions. In some embodiments, material 106 and/or material 110 comprises silicon, dense silicon carbide, boron carbide, Fe.sub.3O.sub.4, germanium, silicone germanium, silicon carbide, polysilicon, tungsten carbide, titanium carbide, indium phosphide, gallium nitride, gallium phosphide, aluminum phosphide, aluminum arsenide, mercury cadmium telluride, tellurium, selenium, ZnS, ZnO, ZnSe, CdS, ZnTe, GaSe, CdSe, CdTe, GaAs, InP, GaSb, InAs, Te, PbS, InSb, InSb, PbTe, PbSe, tungsten disulfide, or any combination thereof. See also paragraph 283 which discloses that the material may be gold. As interpreted by the examiner, the electrodes of Kunwar may comprise a metal contact.
Kunwar also discloses (In some embodiments of the present invention, macromolecule 120 includes sulfur-based groups (e.g., thiols, sulfides) that bind to materials 106 and 110 on the biosensors of the present invention thereby bridging materials 106 and 110. paragraph 291).
Therefore, Kunwar discloses wherein the bridge molecule [120] is coupled to the first contact on the first electrode [106] at the first end and coupled to the second contact on the second electrode [110] at the second end.
Regarding claim 12, Kunwar discloses wherein the biopolymer bridge molecule comprises a nucleic acid complex as discussed in at least paragraphs 296 and 299-300.
Regarding claim 13, Kunwar discloses wherein the nucleic acid duplex comprises one of a DNA duplex and a PNA-PNA duplex, as discussed in at least paragraphs 7, 296, 299-300 and 529.
Regarding claim 14, Kunwar discloses wherein the biopolymer bridge comprises a peptide alpha-helix as discussed in at least paragraphs 268 and 295.
claim 15, Kunwar discloses wherein the biopolymer bridge comprises a synthetic molecule (non-biological polymers and synthetic polymers) as discussed in at least paragraph 295.
Regarding claim 16, Kunwar discloses wherein the biopolymer bridge comprises an antibody as discussed in at least paragraphs 268 and 295.
Regarding claim 25, Kunwar discloses wherein the metal contacts on the source and drain electrodes comprise gold as discussed in at least paragraphs 36 and 283.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claim 1-3, 7-8 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kunwar in view of Turner et al. (hereinafter Turner) US 2015/0065353.
Regarding claim 1, Kunwar discloses a sensor comprising: a source electrode [106] comprising a metal contact; a drain electrode [110] comprising a metal contact and spaced apart from the source electrode by a sensor gap [121] as discussed in at least paragraphs 161, 164, 283 and shown in at least Figs. 1-2; a bridge molecule [120] as discussed in at least paragraphs 164 and 177 comprising a nucleic acid duplex bridging across said sensor gap, 296, 299-300 and 529; and a probe coupled to the bridge molecule as discussed in at least paragraphs 7, 296 and 351.
Kunwar teaches that it is known in the art to use labeled probes to allow for identification of the sequence(s) of interest as discussed in paragraph 7. Kunwar also teaches by way of example wherein label probes are utilized as discussed in paragraph 536. Therefore, in the absence of further positively recited structure the device of Kunwar is capable of providing the operating conditions (wherein interaction of the probe with a nucleic acid is detectable by monitoring at least one parameter of the electrode circuit) as listed in the intended use section of the claim in view of paragraphs 7 and 536.
Furthermore, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a 
As to the metal contact, Kunwar discloses in paragraph 282 that In some embodiments of the present invention, materials 106 and 110 are made of the same composition. In other embodiments of the present invention, materials 106 and 110 are made of different compositions. In some embodiments, material 106 and/or material 110 comprises silicon, dense silicon carbide, boron carbide, Fe.sub.3O.sub.4, germanium, silicone germanium, silicon carbide, polysilicon, tungsten carbide, titanium carbide, indium phosphide, gallium nitride, gallium phosphide, aluminum phosphide, aluminum arsenide, mercury cadmium telluride, tellurium, selenium, ZnS, ZnO, ZnSe, CdS, ZnTe, GaSe, CdSe, CdTe, GaAs, InP, GaSb, InAs, Te, PbS, InSb, InSb, PbTe, PbSe, tungsten disulfide, or any combination thereof. See also paragraph 283 which discloses that the material may be gold. As interpreted by the examiner, the electrodes of Kunwar may comprise a metal contact.
Kunwar also discloses (In some embodiments of the present invention, macromolecule 120 includes sulfur-based groups (e.g., thiols, sulfides) that bind to materials 106 and 110 on the biosensors of the present invention thereby bridging materials 106 and 110. paragraph 291).
Therefore, Kunwar discloses coupling the source and drain electrodes, wherein the bridge molecule comprises a thiol containing group coupled to the metal contact of the source and drain electrodes by a thiol-metal bond; also see paragraphs 164, 291 and 348.
Kunwar does not explicitly disclose a gate electrode, wherein the source, drain and gate electrodes cooperate to form an electrode circuit. However, Kunwar does disclose wherein the source, drain and gate electrodes cooperate to form an electrode circuit [144] as discussed in at least paragraph 165 and shown in Figs. 1-2. 

It would have been obvious to one of ordinary skill in the art to modify Kunwar to include a gate electrode as taught by Turner in order to control a state of electric charge of the probe and/or bridge molecule.
Regarding claim 2, Kunwar discloses wherein the nucleic acid that interacts with the probe comprises DNA or RNA, or variants thereof as discussed in at least paragraphs 268, 295-296 and 299-300.
Regarding claim 3, Kunwar discloses wherein the probe comprises an enzyme as discussed in at least paragraphs 295.
Regarding claim 7, Kunwar discloses wherein the bridge molecule comprises a double-stranded DNA as discussed in at least paragraphs 296, 299-300 and 529.
Regarding claim 8, Kunwar discloses wherein the bridge molecule comprises one of a DNA duplex and a PNA-PNA duplex, as discussed in at least paragraphs 7, 296, 299-300 and 529.
Regarding claim 23, Kunwar discloses wherein the biopolymer bridge comprises a peptide as discussed in at least paragraphs 38, 268 and 295-296.
Regarding claim 24, Kunwar discloses wherein the metal contacts on the source and drain electrodes comprise gold as discussed in at least paragraphs 36 and 283.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kunwar in view of Turner as applied to claims 1-3, 7-8 and 23-24 above, and further  in view of Huang et al. (hereinafter Huang) US 2015/0017655.
claims 4-6, Kunwar does not explicitly disclose wherein the enzyme comprises a DNA polymerase.
Huang disclose wherein the enzyme comprises a DNA polymerase (Phi29) as discussed in at least paragraphs 24-25.
It would have been obvious to one having ordinary skill in the art to modify Kunwar in view of Turner with a Phi29 enzyme as taught by Huang, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796